Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly Report of OSL Holdings, Inc. (the “Company”) on Form 10-Q for the quarter ended February 28, 2013 filed with the Securities and Exchange Commission (the “Report”), I, Bob Rothenberg, President of the Company, and I, Eric Kotch, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. By: /s/ Bob Rothenberg Name: Bob Rothenberg Title: Principal Executive Officer and President Date: April 19, 2013 By: /s/ Eric Kotch Name: Eric Kotch Title: Principal Financial Officer and CFO Date: April 19, 2013 This certification has been furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
